DETAILED ACTION
	The Information Disclosure Statement filed on June 5, 2019 and July 20, 2020 have both been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 11-17, 25, 26, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salomonsen (US 2015/0367736) in view of Frazier et al (US 2016/0236694). 
Salomonsen discloses a vehicle comprised of a genset 50 which is further comprised of an engine 53 that operates to combust a light fuel; and a generator 51 is linked to the engine 53 and converts mechanical energy provided by the engine 53 into electrical energy. The vehicle is further comprised of light fuel storage containers 52, one or more electrical storage devices 54, a plurality of wheels, as shown in figures 2 and 3, a plurality of electric motors 15 configured to drive the plurality of wheels. The one or more electrical storage devices are disposed lower than the one or more light fuel storage containers 52 with respect to a vertically extending reference axis that is 
The one or more electrical storage devices are located closer to each of the plurality of wheels than the one or more light fuel storage containers, as shown in figure 3. 
	Salomonsen discloses the vehicle system as described above. However, Salomonsen does not specifically show a power bus to electrically connect the generator of the genset, the storage devices and the plurality of electric motors. Frazier et al discloses a locomotive consist comprised of a genset locomotive coupled with an auxiliary power unit 48 and a power bus 24 that electrically couples genset 116 having engines 118 and generators 120. 
	It would have been obvious to one of ordinary skill in the art to have applied a power bus, like that of Frazier et al, to a locomotive system, like that of Salomonsen, with the expected result of providing an efficient power transfer and coupling mechanism to allow for the genset to operate efficiently across multiple coupled vehicles. 
Allowable Subject Matter
Claims 4-10, 18-24 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
August 30, 2021